Citation Nr: 1013677	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
March 1967 to July 1967, and on active duty from November 
1990 to August 1991, including service in the Southwest Asia 
theater of operations from January 14 to July 30, 1991.  He 
died on March [redacted], 2003.  The appellant seeks benefits as the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for the cause of the 
Veteran's death.

This case was remanded by the Board in March 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2003.  The cause of death 
was reported as acute myelogenous leukemia.  

2.  At the time of his death, the Veteran had no service-
connected disabilities.  

3.  The Veteran did not engage in a radiation risk activity 
during his active service, and there is evidence of exposure 
to ionizing radiation during service of no greater than 0.5 
rem.  

4.  The evidence does not show that the Veteran's acute 
myelogenous leukemia was related to his active military 
service, to include as due to radiation exposure.  


CONCLUSION OF LAW

The acute myelogenous leukemia which led to the Veteran's 
death was not incurred in or aggravated by military service 
and may not be presumed to have been so incurred, including 
as due to radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.311, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained Army National Guard records and 
private treatment records.  Further, the appellant provided 
additional records, written opinion letters from the 
Veteran's former physicians, and medical literature.  Next, 
an opinion pertinent to the issue on appeal was obtained from 
the Chief Public Health and Environmental Hazards Officer in 
November 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Additionally, the RO has substantially complied with the 
Board's March 2009 remand directives in further developing 
the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran died on March [redacted], 2003.  According to the death 
certificate, the immediate cause of death was acute 
myelogenous leukemia.  The appellant, who is the Veteran's 
surviving spouse, contends that his cause of death resulted 
from his exposure to ionizing radiation during service.  
Specifically, she contends that working on heavy equipment 
subjected to exploded munitions during the Persian Gulf War 
exposed him to chemical toxins and low-level radiation in the 
form of depleted uranium particles.  

A claimant seeking dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
Veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Generally, certain chronic diseases, including leukemia, are 
subject to presumptive service connection if manifest to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. § 1112(a), 1137 (West 2002); 38 C.F.R. 
§ 3.309(a) (2009).  However, the Veteran's active duty 
records do not reveal any diagnosis of leukemia.  In fact, 
leukemia was not diagnosed until February 2003, over 10 years 
after his last date of active duty service in August 1991.  
As such, service connection can not be established for acute 
myelogenous leukemia on a direct basis or on a presumptive 
basis under 38 C.F.R. § 3.309(a).  The Board also notes that 
the Veteran was not service connected for any disability at 
the time of his death.  

Additionally, service connection for disability based on 
exposure to ionizing radiation can be demonstrated by three 
different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service- connected when they occur in 
"radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected, provided that certain conditions are met, 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under the first method of establishing service connection for 
disability based on exposure to ionizing radiation, diseases 
specific to radiation-exposed Veterans are the following: 
leukemia (other than chronic lymphocytic leukemia), thyroid 
cancer, breast cancer, cancer of the pharynx, esophageal 
cancer, stomach cancer, cancer of the small intestine, 
pancreatic cancer, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), salivary gland cancer, cancer of 
the urinary tract, bronchio-alveolar carcinoma, bone cancer, 
brain cancer, colon cancer, lung cancer, and ovarian cancer.  
38 C.F.R. § 3.309(d)(2).  As such, the Veteran's acute 
myelogenous leukemia qualifies as a disease specific to 
radiation-exposed Veterans.  

However, the Veteran does not meet the criteria for a 
"radiation-exposed Veteran."  The term "radiation-exposed 
Veteran" means a Veteran who participated in a "radiation-
risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
of Japan during World War II resulting in an opportunity for 
exposure to radiation comparable to those occupying Hiroshima 
or Nagasaki; or service at certain gaseous diffusion plants 
before February 1, 1992 and certain service on Amchitka 
Island, Alaska, before January 1, 1974.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

Here, the Veteran was not enlisted in the military between 
August 6, 1945, and July 1, 1946.  Also, there is no evidence 
suggesting that the Veteran was ever a prisoner of war.  
Further, personnel records do not show that he had on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device.  Finally, there is no indication that 
the Veteran had service at certain gaseous diffusion plants 
before February 1, 1992, or certain service on Amchitka 
Island, Alaska, before January 1, 1974.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Without such 
evidence, the Board finds that the Veteran is not a 
"radiation-exposed Veteran," and presumptive service 
connection under 38 C.F.R. § 3.309(d) does not apply.  

The second method of establishing service connection for 
disability based on exposure to ionizing radiation involves 
claims based on "radiogenic diseases."  The Veteran's death 
certificate verifies that his cause of death was acute 
myelogenous leukemia, which is listed as a radiogenic disease 
under 38 C.F.R. § 3.311.  That regulation provides that in 
all cases in which it is established that a radiogenic 
disease first became manifest after service, and the disease 
is not subject to the presumptive periods provided in 38 
C.F.R. §§ 3.307 and 3.309, an assessment will be made as to 
the radiation dose or doses.  38 C.F.R. § 3.311(a).  If 
exposure is confirmed, the claim will be referred to the 
Under Secretary for Benefits as directed in 38 C.F.R. § 
3.111(b)(1)(iii) for further disposition.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) indicates that leukemia can become manifest at 
any time after exposure.  As such, he Veteran had a 
radiogenic disease that became manifest within the specified 
time period.  

In May 2009, pursuant to 38 C.F.R. § 3.311(a)(2)(i), the VA 
Compensation and Pension Service Director requested the 
Veteran's dose estimate from the Chief Public Health and 
Environmental Hazards Officer (Chief Officer).  In November 
2009, the Chief Officer replied.  Although a DD Form 1141 
(Record of Occupational Exposure to Ionizing Radiation) was 
not available, the Chief Officer noted that the Veteran had 
no documented radiation exposure above natural background, 
and indicated that radiogenic health effects are not 
consistently demonstrated at doses below 10 rem.  Affording 
the appellant's claim the benefit of the doubt, the Chief 
Officer assigned a radiation dose of 0.5 rem (the maximum 
allowable occupational dose limit that may be received in one 
year without the use of radiation monitoring).  Factoring in 
that the Veteran was in service for approximately 10 months 
and exposed to no more than 0.5 rem, the Chief Officer used 
the Interactive Radioepidemiological Program to calculate a 
99th percentile value for the probability of causation of 
11.33 percent.  In other words, it was "unlikely" that the 
Veteran's acute myelogenous leukemia could be attributed to 
ionizing radiation exposure while in military service.  

In a November 2009 advisory opinion, the VA Compensation and 
Pension Service Director agreed with the medical opinion from 
the Chief Officer.  The Compensation and Pension Service 
Director stated that as a result of the medical opinion, and 
following review of the evidence in its entirety, it was his 
opinion that there was no reasonable possibility that the 
Veteran's acute myelogenous leukemia resulted from exposure 
to ionizing radiation in service.  Therefore, service 
connection is not warranted for a radiogenic disease under 38 
C.F.R. § 3.311.  

Under the third method of establishing service connection for 
disability based on exposure to ionizing radiation, service 
connection may be established when the evidence supports a 
medical nexus between in-service exposure to radiation and 
the disease.  As previously discussed, the Chief Officer 
found that the Veteran was exposed to 0.5 rem of ionizing 
radiation during his active military career.  However, as 
outlined above, the Chief Officer concluded that it was 
"unlikely" that the Veteran's in-service exposure to 
ionizing radiation resulted in the Veteran's acute 
myelogenous leukemia.  

The appellant has submitted several documents in support of 
her claim.  In correspondence dated in July 2006, the 
Veteran's primary care physician indicated it was his 
understanding that the Veteran "may have been exposed to 
depleted uranium while maintaining tanks in the field of 
battle during the Gulf War in 1991" and indicated that VA 
should "give due consideration to the possibility that 
exposure to uranium may have contributed to his illness and 
subsequent demise."  Similarly, in correspondence dated in 
July 2006, the physician who treated the Veteran prior to his 
death opined that, "Even though it is still unknown what the 
etiology agent was it could have been as likely caused by 
depleted uranium as not."  In correspondence dated in 
October 2006, another physician who treated the Veteran prior 
to his death opined that, "The etiology of his leukemia is 
uncertain; however, it is possible that the depleted uranium 
played a role."  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board affords little probative weight to the opinions of 
the Veteran's private physicians.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  One 
opinion indicated that in-service exposure to depleted 
uranium "may have" contributed to the Veteran's leukemia, 
while another stated that "it is possible that the depleted 
uranium played a role." (Emphasis added).  The third 
physician opined that the Veteran's leukemia "could have 
been as likely caused by depleted uranium as not." (Emphasis 
added).  These opinions are admittedly speculative and 
insufficient to establish a medical nexus.  See Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).

Thus, the claim of entitlement to service connection for the 
cause of the Veteran's death as due to in-service radiation 
must be denied because the preponderance of the evidence is 
against the claim.  Moreover, the appellant does not contend, 
and evidence of record does not otherwise establish, that his 
terminal acute myelogenous leukemia was incurred as a result 
of any other incident of active service.

As a final matter, the Board acknowledges that the appellant 
has submitted several medical articles relevant to the 
effects of exposure to depleted uranium.  However, the Board 
notes that the Court has held that generic medical literature 
that does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish the nexus element.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  By 
contrast, the Board notes that the radiation dose 
reconstruction, derived from official military records, shows 
that the Veteran was exposed to no more than 0.5 rem.  The 
opinion of the Chief Officer, which was based on quantitative 
analysis, is clearly against the claim.  As it specifically 
considers the reconstructed dose estimate for the Veteran and 
the quantitative analyses in recent scientific studies, the 
Board has given great weight to this well-reasoned medical 
opinion.  For the foregoing reasons, the Board concludes that 
service connection for is not warranted for the cause of the 
Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


